DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 11 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Phelps PG Pub. 2017/0002945 (Phelps).

    PNG
    media_image1.png
    319
    836
    media_image1.png
    Greyscale

Regarding claim 1, Phelps discloses a system for use in a well, comprising: a flow control valve (safety valve 10 has a flapper 12) having an internal piston (16); and an electrically powered actuator (28) (the prime mover 28 comprises a motor 30, gear box 32, flower 34, shaft 38, piston ring 40 and flow tube rod 48) mounted externally to the flow control valve (the prime mover 28 comprises a motor, gear box 32, flower 34, shaft 38, piston ring 40 and flow tube rod 48 is mounted externally of the mandrel 24 and flow tube 16) and connected to the internal piston via a linkage (the tab on flow tube rod 48 and tab on flow tube 16 create a linkage as illustrated in Fig. 3 above), the electrically powered actuator responding to electrical inputs to shift the internal piston to desired flow positions (electric power supplied to motor 30 would shift flow tube 16; Par. [0022]; Figs. 3-4). (Par. [0014-0015]; Figs. 1-4).
Regarding claim 2, Phelps discloses the actuator is held in place along an outer surface of a housing of the flow control valve with one or more clamps (26). (Par. [0014]; Fig. 1).
Regarding claim 3, Phelps discloses the actuator (28) is disposed in a groove formed in an outer surface of a housing of the flow control valve. (Par. [0014]; Fig. 1).
Regarding claim 6, Phelps discloses the electrically powered actuator comprises an electro-mechanical actuator (EMA) (28). (Par. [0014]; Fig. 2). Examiner contends the prime mover is an electro-mechanical actuator since it utilizes electrical power mechanically move the flow tube by extending and retracting the flow rod tube.
Regarding claim 11, Phelps discloses the flow control valve is mounted along a well tubing (24), the flow control valve having a flow area equivalent to an internal cross-sectional area of the well tubing. (Fig. 1).
Regarding claim 18, Phelps discloses a flow control valve (safety valve 10 has a flapper 12) comprising: a housing (24, 66); a piston (16) movably disposed within the housing to adjust flow through the flow control valve; at least one groove (illustrated in Figs. 1-2) formed in an outer surface of the housing (24), the at least one groove (illustrated in Figs. 1-2) housing an electrically powered actuator (28) (the prime mover 28 comprises a motor 30, gear box 32, flower 34, shaft 38, piston ring 40 and flow tube rod 48); and a linkage (the tab on flow tube rod 48 and tab on flow tube 16 create a linkage as illustrated in Fig. 3 above) coupling the actuator to the piston such that movement of the actuator causes movement of the piston. (Par. [0014-0015]; Figs. 1-4).
Claims 13 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pringle US Patent 6,148,843 (Pringle).
Regarding claim 13, Pringle discloses a method of operating a flow control valve (16), the method comprising: powering up a pump system (pump 22 is powered up by electric motor 26) configured to pump hydraulic control fluid from a reservoir (25); activating a selected solenoid operated valve (SOV) (28) in a manifold (30) comprising hydraulic circuitry linking the pump system with an electro-hydraulic actuator (piston 32 and chamber surrounding piston illustrated in Fig. 1B) mounted externally (the hydraulic actuator which includes the piston 32 and changer is mounted in a different section compared to the valve 16 and examiner contends this qualifies as externally) to the flow control valve (16); flowing hydraulic control fluid from the reservoir (25), through the manifold (30) (col. 5, lines 37-45), and into a chamber (chamber surrounding piston 32 in which fluid enters to move piston illustrated in Fig. 1B; col. 5, lines 42-45) of the actuator such that a piston (32) of the actuator moves in an open or a close direction; and moving a piston (stem of the variable orifice valve 16; col. 6, lines 14-15) of the flow control valve by movement of the piston of the actuator (col. 5, line 66-col. 6, line 6). (Figs. 1B-1C).
Regarding claim 15, Pringle discloses the SOV (28) is a 2-way, 2-position, normally open valve.
Regarding claim 16, Pringle discloses the SOV (28) acts as a directional switch. (Fig. 1C). Examiner contends the solenoid valve 28 acts as a directional switch because it controls the directional flow of the hydraulic fluid through the hydraulic circuit 30. 
Allowable Subject Matter
Claims 4-5, 7-10, 14, 17 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R WILLS III whose telephone number is (571)272-5521. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 5712706300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R WILLS III/Primary Examiner, Art Unit 3676